Title: To Alexander Hamilton from Joseph Nourse, 7 September 1793
From: Nourse, Joseph
To: Hamilton, Alexander



Treasury DepartmentRegisters Office 7th. Septemer. 1793
Sir,

Application has been made to me by several of the Clerks in this Office to be absent under an apprehension that the malignant Disease (now in the neighbourhood of the Treasury) renders their attendance dangerous to themselves and their Families. I have been reluctant to comply with their request from a persuasion that if this is granted to one it would be a precedent to all, and the State of the records will not admit (whilst the other offices are continued open) a suspension. There is indeed some part of the Current business of this Office that could not well be delayed, such as forming the Dividends of Interest becoming due the 30th. Instant & the forwarding of Marine Papers to the Collectors; this however might be transacted in a suitable house could one be procured in a part of the City not dangerous from Infection. The Comptroller of the Treasury in a Conversation with him on this subject desired me to acquaint you herewith so that on your coming to Town tomorrow such an arrangement: might be made as under every Consideration might be deemed expedient.
I have the Honor to be sir   Your most obedient & most Humble servant.

Honble: Alexr: Hamiltonsecy. of the Treasury.

